ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion December 7, 1992, 5 Cir., 1992, 979 F.2d 1014)
Before POLITZ, Chief Judge, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, E. GARZA, and DeMOSS, Circuit Judges.*
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.